                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        ZEMETU B. LIWATEH,                               Case No. 2:19-cv-00906-JAD-DJA
                      18                            Plaintiff,                   STIPULATION OF DISMISSAL OF
                                                                                 EQUIFAX INFORMATION SERVICES
                      19                v.                                       LLC, WITH PREJUDICE
                      20        EQUIFAX INFORMATION SERVICES,                    Complaint filed: May 29, 2019
                                LLC,
                      21
                                                    Defendant.
                      22

                      23                PLEASE TAKE NOTICE that Plaintiff Zemetu B. Liwateh (“Plaintiff”) and Defendant
                      24
                                Equifax Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled
                      25
                                action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      26
                                        There are no longer any issues in this matter between Plaintiff Zemetu B. Liwateh and
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Equifax to be determined by the Court, and Equifax is the only remaining defendant. Plaintiff
                         1

                         2      hereby stipulates that all of his claims and causes of action against Equifax, which were or could

                         3      have been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or

                         4      fees to any party.
                         5
                                       IT IS SO STIPULATED.
                         6             Dated March 27, 2020.

                         7       KNEPPER & CLARK LLC                              CLARK HILL PLLC

                         8       /s/ Matthew I. Knepper                           /s/ Jeremy J. Thompson
                                 Matthew I. Knepper, Esq., SBN 12796              Jeremy J. Thompson, Esq., SBN 12503
                         9       Miles N. Clark, Esq., SBN 13848                  3800 Howard Hughes Parkway, Suite 500
                      10         KNEPPER & CLARK LLC                              Las Vegas, NV 89169
                                 5510 So. Fort Apache Rd, Suite 30                Email: jthompson@clarkhill.com
                      11         Las Vegas, NV 89148
                                 Email: matthew.knepper@knepperclark.com          Counsel for Defendant
                      12         Email: miles.clark@knepperclark.com              Equifax Information Services LLC.
                      13
                                 KRIEGER LAW GROUP, LLC
                      14         David H. Krieger, Esq., SBN 9086
                                 2850 W Horizon Ridge Parkway, Suite 200
                      15         Henderson, NV 89052
                                 Email: dkrieger@kriegerlawgroup.com
                      16
                                 Counsel for Plaintiff
                      17
                                                                     ORDER GRANTING
                      18
                                   STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
                      19
                                                                      WITH PREJUDICE
                      20

                      21
                                       Based  on the
                                        IT IS SO     parties' stipulation [ECF No. 37] and good cause appearing, IT IS HEREBY
                                                  ORDERED.
                      22        ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                costs. The Clerk of Court is directed to CLOSE     THIS CASE.
                                                                              _________________________________________
                      23                                                      UNITED STATES DISTRICT COURT JUDGE
                      24                                                          _______________________________
                                                                             DATEDU.S.
                                                                                   thisDistrict
                                                                                       ____ day   of _______________
                                                                                                Judge Jennifer A. Dorsey2020.
                      25                                                          Dated: March 31, 2020
                      26

                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW                                                         2 of 2
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
